DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2020 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of the compound shown below wherein m is 1, claims 1, 4, 6, 9-10, 17, and 22-25 and 27-30 in the reply filed on 06/11/2018 is acknowledged. Election was made without traverse in the reply filed on 06/11/2018.

    PNG
    media_image1.png
    164
    301
    media_image1.png
    Greyscale

In the amendment filed 12/30/2019, Applicant amended the independent claim 1 to no longer include triazine as a possible substituent thereby canceling the elected species. The search was 1 is a carbazole, and R2 to R6 are each phenyl.
Claims 4-5, 7-8, 10-11, 17 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Response to Amendment
The Amendment filed on 07/15/2020 has been entered. Claims 1, 4-11, 16-18, 22-25, 27, and 29-31 remain pending in the application with claims 4-5,7- 8, 10-11, 17 and 31 withdrawn from consideration. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 9, 16, 18, 22, 23, 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al (JP 2003109759) (Hasegawa).

It is noted that when utilizing JP 2003109759, the disclosures of the reference are based on the machine translation made of record because the reference is published in the Japanese language. The machine translation may have been paraphrased in attempt to correct obvious mistranslation and syntax errors.

In reference to claim 1, 6, 9, 16, 18 and 30, Hasegawa teaches a compound of formula 1 as shown below,

    PNG
    media_image2.png
    361
    624
    media_image2.png
    Greyscale

for example wherein in the formula (1), n is 4 [0008], each Ark is a phenyl group, one Ark’ is a carbazole group and each other Ark’ is a phenyl group [0014]-[0016]. 

Hasegawa discloses the compound of formula 1 that encompasses the presently claimed compound, including wherein in the formula (1), n is 4, each Ark is a phenyl group, one Ark’ is a carbazole group and each other Ark’ is a phenyl group. Each of the disclosed substituents from the substituent groups of Hasegawa are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formulas (1) to provide the compound described above, which is both disclosed by Hasegawa and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on formula II wherein n is 1, one of R1 to R8 is carbazole and the rest is phenyl. 
For Claim 6: Reads on wheren R1 to R8 are each aryl or heteroaryl. 
For Claim 9: Reads on wherein one of R1 to R8 is 
    PNG
    media_image3.png
    61
    107
    media_image3.png
    Greyscale
 wherein X is NR and each other is 
    PNG
    media_image4.png
    61
    67
    media_image4.png
    Greyscale
. 
For Claim 16: Reads on 
    PNG
    media_image5.png
    147
    173
    media_image5.png
    Greyscale
 wherein X is NR.
For Claim 18: Reads on wherein n is 1.
For Claim 30: Reads on a formulation comprising the compound of formula II wherein n is 1, one of R1 to R8 is carbazole and the rest is phenyl

In reference to claim 22, Hasegawa teaches the compound as described above for claim 1 and further teaches that the compound is included in an organic electroluminescent device having an organic light emitting layer and an organic carrier transporting layer between a cathode and an anode wherein one of the organic layers comprises the compound [0007]. Hasegawa does not describe a discrete device example comprising this exact material. 

However, given that Hasegawa discloses the device that encompasses the presently claimed device, including an anode, a cathode, and an organic light emitting layer and an organic carrier transporting layer between a cathode and an anode wherein one of the organic layers comprises the compound, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use device configuration, which is both disclosed by Hasegawa and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 22: Reads on the claimed device structure comprising a compound of formula II wherein n is 1, one of R1 to R8 is carbazole and the rest is phenyl.

In reference to Claim 23, Hasegawa teaches the device as described above for claim 22 and further teaches that the material of formula (1) is used in the light emitting layer as a conductive compound in combination with another emitting material [0027]. Hasegawa does not describe a discrete device example comprising this exact material.

However, given that Hasegawa discloses the that encompasses the presently claimed device, including wherein the compound of formula (1) is used in the light emitting material as a conductive compound in combination with another emitting material, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device structure, which is both disclosed by Hasegawa and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Hasegawa does not expressly state that the material is used as a host. However, given the description of Hasegawa it is clear that the ‘conductive compound’ is capable of functioning as such and recitation of a specific name for the materials role does not distinguish the device structure. Furethermore, the claimed and prior art device structures are identical. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

In reference to claim 25, Hasegawa teaches the device as described above for claim 22 including wherein the compound of formula (1) is included in an organic carrier transporting layer. 
Reads on wherein the layer is a transporting layer that includes the compound. 

In reference to claim 27, Hasegawa teaches the device as described above for claim 22 including wherein the compound of formula (1) is included in an organic light emitting layer.  

While Hasekawa does not expressly state that the compound is a delayed fluorescent emitter, the compound is identical in structure to the instantly claimed compound. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I). Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155. Titanium Metal Corp. v. Banner, 227 USPQ 772. Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims. In re Fitzgerald, 205 USPQ 597, 195 USPQ 430.

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Miura et al (JP 2013048190) (Miura).

In reference to claims 24, Hasegawa teaches devices for example as described above for claim 23 comprising another material in the light emission material that emits light.

Hasegawa does not expressly teach that the material is a transition metal complex as instantly claimed.

With respect to the difference, Miura teaches a phosphorescent dopant for use in an organic light emitting device for example the compound D-1 (Miura [0046]) as shown below and further teaches that the use of this compound as a dopant in the light emitting layer of a device improves luminous efficiency and device lifetime (Miura [0018]. 


    PNG
    media_image6.png
    145
    258
    media_image6.png
    Greyscale

In light of the motivation of using the light emitting dopant D-1 as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the dopant D-1 as described by Miura in the light emitting layer of the device of Hasegawa in order to improve luminous efficiency and device lifetime and thereby arrive at the claimed invention. 
For Claim 24: Reads on an iridium complex comprising a ligand 
    PNG
    media_image7.png
    255
    228
    media_image7.png
    Greyscale
 wherein each of X1 to X11 is a carbon, Rb represents tri substitution and is alkyl or a combination of aryl and alkyl groups. 

In reference to claim 29, Hasegawa in view of Miura teaches a device as described above for claim 24 and further teaches that such OLED devices are useful in various consumer products including large screen displays and lighting etc. (Miura [0104]). Hasegawa in view of Miura does not exemplify such a device.

However, given that Hasegawa in view of Miura discloses the device that encompasses the presently claimed device, including  wherein it is employed as a consumer product including a large screen display or lighting product, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device type, which is both disclosed by Hasegawa in view of Miura and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited but not relied upon herein describe claimed materials that are not within the scope of the selected examinable species. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Sean M DeGuire/Examiner, Art Unit 1786